Citation Nr: 0409520	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-06 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant had active service from January 1970 to October 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the veteran's claim for 
service-connection for post-traumatic stress disorder (PTSD).  

It appears that the veteran was scheduled for a hearing in March 
2003.  However, in a statement received by the RO in March 2002, 
the veteran stated that he wished to withdraw his request for a 
hearing.  See 38 C.F.R. § 20.702(e) (2003).  Accordingly, the 
Board will proceed without further delay.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part. 

The veteran argues that he has PTSD as a result of his service in 
the Republic of Vietnam.  He has argued that he participated in 
combat, to include having spent his entire year in Vietnam with 
Company "C" of the 12th Infantry Brigade, and that he was awarded 
the Combat Infantryman Badge (CIB).  See veteran's letters, 
received in September 2000 and March 2004.  

In a statement dated in February 2003, the veteran asserts that, 
in November 1970, he witnessed the wounding of a soldier 
("Lieutenant V. E."). He referred to this individual as "my 
official" in a later statement.  He also claims that he 
participated in combat or witnessed a number of stressors for 
which he has not provided dates or locations, to include 
participation in several fire fights as an assistant machine 
gunner and as a door gunner, seeing a fellow soldier kill a female 
Vietnamese civilian, and seeing three children killed by mines.  

The veteran's service personnel records include his discharge, 
which indicates that his military occupation specialty was light 
weapons infantryman, and that he received the Vietnam Service 
Medal, Vietnam Campaign Medal, and an Air Medal.  

The veteran's service records indicate that he served with Company 
B, 2nd Battalion, 12th Infantry, 25th Infantry Division from 
August 19, 1970 to May 6, 1971, (with the principal duty of 
"rifleman"), with the 23rd AG Repl (Replacement) Det (Detachment), 
from May 6, 1971 to May 8, 1971 (with the principal duty of 
"student"), with Company C, 4/31st Infantry, 196th Brigade, from 
May 8, 1971 to May 19, 1971 (with the principal duty of 
"rifleman"), and with HHC (headquarters and headquarters company) 
23rd Infantry Division, from May 19, 1971 to August 11, 1971 (with 
the principal duty of "tower guard").  

It does not appear that an attempt has been made to verify the 
veteran's stressors with the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly ESG).  On remand, 
the RO should attempt to verify the claimed stressors.  See MANUAL 
M21-1, Part IV, paragraph 11.38(f) (Change 65, October 28, 1998).

With regard to the claimed stressors, the Board notes that a lay 
statement, received in September 2000, allegedly written by 
"V.M.", shows that the author asserts that he served in Vietnam 
with the veteran, that the veteran was his assistant machine 
gunner, and that the veteran participated in combat.  This 
statement is not supported by any documentation, such as V.M.'s 
discharge or personnel records.  It shows an address for V.M. that 
is identical to that of the veteran.  See veteran's statement, 
received in September 2000.  Furthermore, a May 2002 VA 
psychological evaluation report states that the veteran asserted 
that, "while he was in the field his friend, "V.M.", was killed in 
front of him."  The veteran stated that he was V.M.'s assistant 
gunner.  On remand, the RO should attempt to contact V.M. and 
request that he provide all available documentation in support of 
his statement.  The RO is encouraged to undertake any other action 
which it deems necessary to assist the Board in verifying this 
evidence.  

In March 2004, the veteran submitted a photocopy of a DD Form 215 
which indicates that he received the Combat Infantryman Badge.  
However, the origin of this DD Form 215 is unclear.  On remand, 
the RO should attempt to obtain an official copy of this DD Form 
215.  

Finally, the Board notes that the claims files contain a 
significant amount of medical evidence as to whether the veteran 
has PTSD.  On remand, should the RO determine that the veteran 
participated in combat, or that one or more verified stressors 
exist, the RO should afford the veteran a PTSD examination to 
determine whether or not he has PTSD, and, if so, whether such 
PTSD is related to his service.  The appellant is hereby notified 
that it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, and 
that the consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 C.F.R. §§ 
3.158 and 3.655 (2003).  

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should attempt to verify the authenticity of the 
statement dated August 24, 2000 from V.M., to include requesting 
V.M. to submit any available documentation in support of this 
statement.  

2.  The RO should obtain an official copy of the DD Form 215 
submitted by the veteran in March 2004.

3.  Following the completion of the development specified in the 
first two paragraphs of this REMAND, the RO should prepare a 
letter asking the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) to provide any available information which 
might corroborate the veteran's alleged in-service stressors.  The 
RO should provide USASCRUR with a description of these alleged 
stressors identified by the veteran: 1) serving in combat in 
Vietnam, to include participation in several fire fights as an 
assistant machine gunner and as a door gunner, seeing a fellow 
soldier kill a female Vietnamese civilian, and seeing three 
children killed by mines; 2) witnessing the wounding of 
"Lieutenant V. E." in November 1970; and 3) witnessing V.M. 
killed.  The RO should provide USASCRUR with copies of the 
veteran's personnel records showing service dates, duties, and 
units of assignment.

4.  If, and only if, it is determined that the veteran 
participated in combat, or that one or more verified stressors 
exist, make arrangements with the appropriate VA medical facility 
for the veteran to be afforded an examination in order to 
ascertain the nature of all psychiatric disability present and the 
proper diagnoses thereof, specifically to include post-traumatic 
stress disorder.  Appropriate psychological testing should be 
accomplished.  If PTSD is diagnosed, the examiner must specify for 
the record the stressor(s) relied upon to support the diagnosis.  
The report of examination should include the complete rationale 
for all opinions expressed.  The claims files must be made 
available to the examiner for review.

5.  The RO should then readjudicate the issue on appeal.  If the 
determination remains unfavorable to the appellant, he should be 
provided with a supplemental statement of the case (SSOC) that 
addresses all relevant actions taken on the claims for benefits, 
to include a summary of the evidence and applicable law and 
regulations considered.  The appellant should be given an 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





